     Case 1:15-cr-00272-DAD-BAM Document 298 Filed 03/04/21 Page 1 of 2


 1    ANTHONY P. CAPOZZI, CSBN: 068525
      LAW OFFICES OF ANTHONY P. CAPOZZI
 2    1233 W. SHAW AVE., SUITE 102
      FRESNO, CALIFORNIA 93711
 3    PHONE: (559) 221-0200
      FAX: (559) 221-7997
 4    EMAIL: Anthony@capozzilawoffices.com
      www.capozzilawoffices.com
 5
 6    ATTORNEY FOR Defendant,
      KASPER KASPERIAN
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10                                                  ******

11    UNITED STATES OF AMERICA,                              Case No.: 1:15-CR-00272-1-DAD-BAM
12                   Plaintiff,
13           v.                                              STIPULATION AND ORDER TO
                                                             MODIFY CONDITIONS OF RELEASE
14
15    KASPER KASPERIAN,
16                   Defendant.
17    TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
             ATTORNEY:
18
19           It is hereby stipulated between the United States of America, by and through its
20    representative, Melanie Alsworth and the Defendant, Kasper Kasperian, by and through his
21    attorney of record, Anthony P. Capozzi, that release condition #6 imposed on Mr. Kasperian on
22    October 15, 2015 (docket #27), which placed the Defendant in the custody of his sister, Eva
23    Kasperian, who agreed to supervise and notify the court in the event the Defendant violates any
24    of his conditions of release; be modified to show that Mr. Kasperian is no longer required to
25    have a third-party custodian. Mr. Kasperian has remained in compliance with his conditions of
26    release and maintains regular contact with the Pretrial Services Office.
27           All other conditions shall remain in full force and effect.
28           Defense counsel has spoken with pretrial services and the government and there is no


                                                           1
                                  STIPULATION AND ORDER MODIFY CONDITIONS OF RELEASE
                                         CASE NO.: 1:15-CR-00272-1-DAD-BAM
     Case 1:15-cr-00272-DAD-BAM Document 298 Filed 03/04/21 Page 2 of 2


 1    objection to this modification.
 2           IT IS SO STIPULATED.
 3                                               Respectfully submitted,
 4    DATED:      March 2, 2021           By: /s/Melanie L. Alsworth
 5                                            MELANIE L. ALSWORTH
                                              Assistant United States Attorney
 6
 7
 8    DATED:      March 2, 2021           By: /s/Anthony P. Capozzi
                                              ANTHONY P. CAPOZZI
 9
                                              Attorney for Defendant KASPER KASPERIAN
10
11
12                                                 ORDER

13           IT IS HEREBY ORDERED, the court having received, read, and considered the

14    parties’ stipulation, that release condition #6 imposed on Mr. Kasperian on October 15, 2015

15    (docket #27), which required a third-party custodian, is hereby modified to show that Mr.

16    Kasperian is no longer required to have a third-party custodian.

17           All other conditions shall remain in full force and effect.

18
19    IT IS SO ORDERED.

20       Dated:     March 4, 2021                                 /s/ Barbara        A. McAuliffe   _
21                                                        UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28



                                                         2
                                STIPULATION AND ORDER MODIFY CONDITIONS OF RELEASE
                                       CASE NO.: 1:15-CR-00272-1-DAD-BAM
